DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,856,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a device/method comprising: … “determining a user context according to information associated with a user device of the user, wherein the user context includes current activity of the user; determining neighbors having a similar context; applying machine learning to the user context and context of neighbors to infer user moods and desires; modifying the set of media content according to the user moods and desires to generate an updated set of viewable media content, wherein a type of media content is eliminated from the set of media content in the updated set of viewable media content according to the user context and the neighbors with the similar context, and wherein the type of media content eliminated from the set of media content corresponds to a format of the type of media content, a delivery scheme of the type of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425